Name: Council Regulation (EEC) No 3929/90 of 20 December 1990 laying down for 1991 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 No L 378 /48 Official Journal of the European Communities 31 . 12 . 90 COUNCIL REGULATION (EEC) No 3929/90 of 20 December 1990 laying down for 1991 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES , activities (4), as amended by Regulation (EEC) No 3483 / 88 ( 5); Whereas Article 3 (2 ) of Commission Regulation (EEC) No 1381 / 87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels ( 6) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in the Skagerrak and Kattegat provides that each Party is to grant fishing vessels of the other Parties access to its fishing zone in the Skagerrak and part of the Kattegat up to four nautical miles from the baselines , without any quantitative limitation; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal ( 2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas , in accordance with the procedure provided for in the Fisheries Agreement between the European Economic Community and the Government of Sweden (3 ), and in particular Articles 2 and 6 thereof, the Community and Sweden have held consultations concerning their mutual fishing rights for 1991 and the management of common biological resources ; Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1991 should be fixed for the vessels of the other Party; Whereas the Agreement comprises an exchange , for 1991 , of certain supplementary catch quotas , as a consequence of the German unification , the Community being the legal successor to the German Democratic Republic with respect to the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries ; Whereas , under the terms of Article 3 of Regulation (EEC) No 170/ 83 , it is for the Council to fix the total catches allocated to third countries and to lay down the specific conditions under which such catches must be taken; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing Whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering on both Parties provides that each Party shall grant fishing vessels of the other Party access to its fishing zone in the Kattegat up to three nautical miles from the coast and in certain parts of the 0resund and the Baltic Sea up to the baselines, without any quantitative limitation, , HAS ADOPTED THIS REGULATION: Article 1 1 . Vessels flying the flag of Sweden are hereby authorized until 31 December 1991 to fish for the species listed in Annex I , within the geographical and quantitative limits laid down therein and in accordance with this Regulation , in the 200-nautical-mile fishing zone of the Member States in the North Sea , Skagerrak , Kattegat, Baltic Sea and Atlantic Ocean north of 43 ° 00' N. ( 1 ) OJ No L 24, 27 . 1 . 1983 , p. 1 . (2 ) OJ No L 302 , 15 . 11 . 1985 , p. 1 . (3 ) OJ No L 226 , 29 . 8 . 1980 , p. 1 . (4 ) OJ No L 207, 29 . 7 . 1987 , p. 1 . (5 ) OJ No L 306, 11 . 11 . 1988 , p. 2. ( 6 ) OJ No L 132, 21 . 5 . 1987 , p. 9 . 31 . 12 . 90 Official Journal of the European Communities No L 378 /49 2 . Notwithstanding paragraph 1 , vessels flying the flag of Sweden shall be authorized to fish , without any quantitative limitation , in the Skagerrak, Kattegat and 0resund. 2 . The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III shall be entered . 3 . The vessels referred to in paragraph 1 shall transmit to the Commission, in accordance with the rules laid down in Annex IV, the information set out in that Annex. 4 . Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals . 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides . 3 . For the purposes of this Regulation :  the Skagerrak is the area bounded in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast,  the Kattegat is the area bounded in the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast and in the south by a line drawn from Hasenore Head to Gniben Point , from Korshage to Spodsbjerg , and from Gilbjerg Head to the Kullen ,  the 0resund is the area bounded in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the Stevns lighthouse to the Falsterbo lighthouse . 4 . Fishing authorized under paragraphs 1 and 2 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of Member States are measured, with the following exceptions : (a) fishing in Skagerrak is authorized seawards of four nautical miles from the baselines of Denmark; (b ) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the baselines of Denmark; (d) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . Article 3 1 . Fishing within ICES sub-area IV and ICES divisions III c and d under the quotas fixed in Article 1 shall be permitted only where a licence has been issued by the Commission on behalf of the Community at the request of the Swedish authorities and in compliance with the conditions set out in Annexes II , III and IV . Copies of these Annexes shall be kept on board each vessel . The vessels to be licensed for fishing in the Community zone during a given month will be notified at the latest by the 10th day of the preceding month . The Community shall process expeditiously requests for adjustments to a monthly list during its currency . 5 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned. 2 . Licences shall be issued for the purposes of paragraph 1 provided that the number of licences valid at any time during a given month does not exceed:  97 for the fishing of cod, sprat and herring in the Baltic Sea , including quotas granted to Sweden under the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries ,  60 for the fishing of herring, sprat and mackerel in ICES divisions IV a and b ,  14 for the fishing of cod, haddock, whiting and others in ICES sub-area IV,  five for the fishing of salmon in the Baltic Sea . 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article 2 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 3 . When an application for a licence is submitted to the Commission , the following information must be supplied: 31 . 12 . 90No L 378 / 50 Official Journal of the European Communities (a) name of the vessel ; (b ) registration number; (c) external identification letters and numbers ; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power ; (h) call sign and radio frequency; (i ) intended method of fishing; (j ) intended area of fishing; (k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . 4 . Each licence shall be valid for one vessel only . Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence. 5 . Licences may be cancelled with a view to the issue of new licences . Such cancellations shall take effect on the day before the date of issue of the new licences by the Commission . New licences shall take effect from their date of issue . 6 . Licences shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Article 1 have been exhausted. 7 . Licences shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation . 8 . For a period not exceeding 12 months, no licence shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. 9 . Vessels authorized to fish on 31 December may continue fishing as from the beginning of the next year until the lists of vessels permitted to fish during the year in question are submitted to and approved by the Commission on behalf of the Community. Article 4 Where an infringement is duly found to have taken place, the Member States shall without delay inform the Commission of the name of the vessel concerned and of any action they have taken . The Commission shall submit , on behalf of the Community , to Sweden the names and characteristics of the Swedish vessels which will not be authorized to fish in the Community's fishing zone the next month(s) as a consequence of an infringement of Community rules. Article 5 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1990. For the Council The President P. BUKMAN 31 . 12 . 90 Official Journal of the European Communities No L 378 / 51 ANNEX 1 Swedish catch quotas for 1991 Species Area within which fishing is authorized Quantity ( tonnes ) Cod ICES III c, d 2 000 0 ) ! ICES IV 130 (&gt;) Salmon ICES III c , d 10 Haddock ICES IV 300 Whiting ICES IV 20 (&gt;) Herring ICES III c , d 4 550 ICES IV a , b 4 450 ( 2 ) Mackerel ICES IV a , b 2 300 (3 ) Sprat ICES III c , d 2 500 ICES IV a , b 2 000 Others ICES IV 1 000 (2 ) (' These quotas may be interchanged . ( z ) The Community reserves the right to negotiate a reduction of this quota in the course of 1991 in the light of the determination of the final TAC for North Sea herring in 1991 . (3 ) Of which 2 000 tonnes shall be fished north of 59 ° N. ( 4 ) Out of which up to 40 tonnes may be taken as prawn (Pattdalus); 850 tonnes arc reserved for by-catches of horse mackerel in , inter alia , fishing for mackerel . (5 ) Of which 300 tonnes as a supplementary catch quota in ICES 111 d for 1991 , granted to Sweden under the Agreement between the Government of the German Democratic Republic and the Government of Sweden on Fisheries , to be fished in the fishing zone as defined in the last paragraph of the preamble of that Agreement. ANNEX II 1 . Inside a depth of seven metres , only the following are allowed : ( a) fishing by net for herring; and (b) fishing by lines in the months of July to October inclusive . 2 . Outside a depth of seven metres, by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget . 3 . Notwithstanding paragraph 2, fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7,5 metres between 'armspidserne'. 4 . North of the line referred to in paragraph 2, fishing by trawl or Danish seine is allowed up to three nautical miles from the coast . ANNEX III When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries , the following details are to be entered in the log-book immediately after the following events : 1 . after each haul 1.1 . the quantity (in kilograms live-weight) of each species caught; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1 . 4 . the fishing method used; 2 . after each transhipment to or from another vessel 2.1 . the indication 'received from' or 'transfered to'; 2.2 . the quantity (in kilograms live-weight ) of each species transhipped; 2.3 . the name, external identification letters and numbers of the vessel to or from which the transhipment occurred; 3 . after each landing in a port of the Community 3.1 . name of the port; 3.2 . the quantity ( in kilograms live-weight) of each species landed ; 4 . after each transmission of information to the Commission of the European Communities 4.1 . date and time of the transmission ; 4.2. type of message : IN, OUT, ICES , WKL or 2 WKL; 4.3 . in the case of radio transmission : name of the radio station . 31 . 12 . 90No L 378 /52 Official Journal of the European Communities ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows: 1.1 . On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a ) the information specified under 1.5 ; (b ) the quantity ( in kilograms live-weight ) of each species of fish in the hold; (c ) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zone referred to under 1.1 on a given day, one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves the zone referred to under 1.1 : (a ) the information specified under 1.5 ; (b) the quantity (in kilograms live-weight) of each species of fish in the hold ; (c) the quantity ( in kilograms live-weight) of each species caught since the previous transmission; (d ) the ICES division in which the catches were taken ; (e ) the quantity (in kilograms live-weight) of each species transferred to and/ or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity ( in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on any given day, one single communication on the last exit will be sufficient . 1.3 . At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel , and at weekly intervals , commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring and mackerel : ( a ) the information specified under 1.5 ; (b ) the quantity ( in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made . 1.4 . On each occasion the vessel moves from one ICES division to another: ( a ) the information specified under 1.5 ; (b ) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c ) the ICES division in which the catches have been taken . 1.5 . ( a ) the name, call sign, external identification letters and numbers of the vessel and the name of its master; (b ) the licence number if the vessel is under licence ; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e ) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station OXP OXB Skagen Bl&amp;vand Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen Oostende North Foreland Humber Cullercoats Wick PCH OST GNF GKZ GCC GKR 31 . 12 . 90 Official Journal of the European Communities No L 378 / 53 Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon FFC SOJStockholm G6teborg RÃ ¸nne SOG OYE 4. Form of the communications The information specified under point 1 shall contain the following elements which shall be given in the following order :  name of vessel , call sign,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message when entering one of the zones referred- to under 1.1 : 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT,  message when moving from one ICES division to another: 'ICES',  weekly message: 'WKL',  three-day message : '2 WKL',  the date, the time and the geographical position ,  the ICES divisions / sub-areas in which fishing is expected to commence,  the date on which fishing is expected to commence ,  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5 ,  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5 ,  the ICES divisions/ sub-areas in which the catches were made,  the quantity ( in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission ,  the name and call sign of the vessel to and/or from which the transfer was made,  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission,  the name of the master . 5 . The code to be used to indicate the species on board as mentioned in point 4 above: PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aeglefinus), HAL  Halibut (Hippoglossus hippoglossus), MAC  Mackerel (Scomber scombrus), HOM  Horse-mackerel (Trachurus trachurus), 31 . 12 . 90No L 378 /54 Official Journal of the European Communities RNG  Round-nose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangus merlangus), HER  Herring (Clupea harengus), SAN  Sand-eel (Ammodytes spp .), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Trisopterus esmarkii), LIN  Ling (Molva molva), PEZ  Shrimp (Penaeidae), ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp . J, PLA  American plaice (Hypoglossoides platessoides), SQX  Squid (Illex spp . J, YEL  Yellowtail flounder (Limanda ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS  Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp .J, POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp.), MNZ  Angler /Monk (Lophius spp . J, NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius). ARG  Argentine (Argentina sphyraena), OTH  Other.